Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 1 of 48 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK



 SIGNIFY NORTH AMERICA CORPORATION
 and SIGNIFY HOLDING B.V.
                                                    Civil Action No. 2:19-cv-6125
                              Plaintiffs,
                                                    JURY TRIAL DEMANDED
 v.

 SATCO PRODUCTS, INC.

                              Defendant.



                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Signify North America Corporation and Signify Holding B.V. (collectively,

“Signify”) for their Complaint against Defendant Satco Products, Inc. (“Defendant”) allege as

follows:

                                NATURE OF THE ACTION

       1.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq. including 35 U.S.C. § 271, which gives rise to the remedies

specified under 35 U.S.C. §§ 281 and 283-285.

                                        THE PARTIES

       2.     Plaintiff Signify North America Corporation (formerly known as Philips Lighting

North America Corporation) is a corporation organized and existing under the laws of Delaware

with its principal place of business at 200 Franklin Square Drive, Somerset, New Jersey 08873.
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 2 of 48 PageID #: 2



         3.    Plaintiff Signify Holding B.V. (formerly known as Philips Lighting Holding B.V.)

is a corporation organized and existing under the laws of the Netherlands with its registered office

at High Tech Campus 48, 5656 AE Eindhoven, The Netherlands.

         4.    On information and belief, Defendant is a company organized and existing under

the laws of the State of New York with its principal place of business located at 110 Heartland

Blvd., Brentwood, New York 11717 and does business throughout the United States.

                                JURISDICTION AND VENUE

         5.    This Court has subject-matter jurisdiction over this patent infringement action

pursuant to 28 U.S.C. §§ 1331 and 1338.

         6.    This Court has personal jurisdiction over Defendant, on information and belief, for

at least the following reasons: (i) Defendant has committed acts of patent infringement in this

District; (ii) Defendant regularly conducts business, solicits business, and/or derives substantial

revenue from products provided within this District, including products that infringe Signify’s

patented technology; (iii) Defendant has a place of business within this District at 110 Heartland

Blvd., Brentwood, New York 11717; and (iv) products shipped by Defendant enter in this District.

         7.    Venue properly lies in this District. Pursuant to 28 U.S.C. § 1400, on information

and belief, Defendant has committed acts of patent infringement in this District and has a regular

and established place of business in this District at 110 Heartland Blvd., Brentwood, New York

11717.

                                   THE PATENTS-IN-SUIT

         8.    Signify is a global market leader with recognized expertise in the development,

manufacturing, and application of innovative LED lighting solutions.




                                                 2
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 3 of 48 PageID #: 3



       9.      To protect its intellectual property resulting from its significant investments,

Signify has obtained numerous patents directed to various LED inventions and technologies. For

example, Signify’s LED-related patents include U.S. Patent Nos. 7,348,604, 7,358,929, 6,972,525,

8,070,328, 7,352,138, 7,038,399 and 7,256,554 (collectively, the “Patents-in-Suit”).

       10.     U.S. Patent No. 7,348,604 (the “’604 Patent”), titled “Light-Emitting Module,” was

duly and legally issued by the United States Patent and Trademark Office on March 25, 2008.

Plaintiff Signify Holding B.V., formerly known as Philips Lighting Holding B.V., is the assignee

and owner of all right, title, and interest in the ’604 Patent, a copy of which is attached as Exhibit

1.

       11.     The ’604 Patent is cited in at least 126 patents and patent applications as relevant

prior art. Thus, the ’604 Patent is well-known within the industry as demonstrated by numerous

citations to the ’604 Patent in issued patents and published patent applications.

       12.     U.S. Patent No. 7,358,929 (the “’929 Patent”), titled “Tile Lighting Methods and

Systems,” was duly and legally issued by the United States Patent and Trademark Office on April

15, 2008. Plaintiff Signify North America Corporation, formerly known as Philips Lighting North

America Corporation, is the assignee and owner of all right, title, and interest in the ’929 Patent, a

copy of which is attached as Exhibit 2.

       13.     The ’929 Patent is cited in at least 190 patents and patent applications as relevant

prior art. Thus, the ’929 Patent is well-known within the industry as demonstrated by numerous

citations to the ’929 Patent in issued patents and published patent applications.

       14.     U.S. Patent No. 6,972,525 (the “’525 Patent”), titled “LED Switching

Arrangement,” was duly and legally issued by the United States Patent and Trademark Office on

December 6, 2005. Plaintiff Signify North America Corporation, formerly known as Philips




                                                  3
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 4 of 48 PageID #: 4



Lighting North America Corporation, is the assignee and owner of all right, title, and interest in

the ’525 Patent, a copy of which is attached as Exhibit 3.

       15.     The ’525 Patent is cited in at least 29 patents and patent applications as relevant

prior art. Thus, the ’525 Patent is well-known within the industry as demonstrated by numerous

citations to the ’525 Patent in issued patents and published patent applications.

       16.     U.S. Patent No. 8,070,328 (the “’328 Patent”), titled “LED Downlight,” was duly

and legally issued by the United States Patent and Trademark Office on December 6, 2011.

Plaintiff Signify Holding B.V., formerly known as Philips Lighting Holding B.V., is the assignee

and owner of all right, title, and interest in the ’328 Patent, a copy of which is attached as Exhibit

4.

       17.     The ’328 Patent is cited in at least 51 patents and patent applications as relevant

prior art. Thus, the ’328 Patent is well-known within the industry as demonstrated by numerous

citations to the ’328 Patent in issued patents and published patent applications.

       18.     U.S. Patent No. 7,352,138 (the “’138 Patent”), titled “Methods and Apparatus for

Providing Power to Lighting Devices,” was duly and legally issued by the United States Patent

and Trademark Office on April 1, 2008. Plaintiff Signify North America Corporation, formerly

known as Philips Lighting North America Corporation, is the assignee and owner of all right, title,

and interest in the ’138 Patent, a copy of which is attached as Exhibit 5.

       19.     The ’138 Patent is cited in at least 267 patents and patent applications as relevant

prior art. Thus, the ’138 Patent is well-known within the industry as demonstrated by numerous

citations to the ’138 Patent in issued patents and published patent applications.

       20.     U.S. Patent No. 7,038,399 (the “’399 Patent”), titled “Methods and Apparatus for

Providing Power to Lighting Devices,” was duly and legally issued by the United States Patent




                                                  4
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 5 of 48 PageID #: 5



and Trademark Office on May 2, 2006. Plaintiff Signify North America Corporation, formerly

known as Philips Lighting North America Corporation, is the assignee and owner of all right, title,

and interest in the ’399 Patent, a copy of which is attached as Exhibit 6.

         21.   The ’399 Patent is cited in at least 487 patents and patent applications as relevant

prior art. Thus, the ’399 Patent is well-known within the industry as demonstrated by numerous

citations to the ’399 Patent in issued patents and published patent applications.

         22.   U.S. Patent No. 7,256,554 (the “’554 Patent”), titled “LED Power Control Methods

and Apparatus,” was duly and legally issued by the United States Patent and Trademark Office on

August 14, 2007. Plaintiff Signify North America Corporation, formerly known as Philips

Lighting North America Corporation, is the assignee and owner of all right, title, and interest in

the ’554 Patent, a copy of which is attached as Exhibit 7.

         23.   The ’554 Patent is cited in at least 289 patents and patent applications as relevant

prior art. Thus, the ’554 Patent is well-known within the industry as demonstrated by numerous

citations to the ’554 Patent in issued patents and published patent applications.

                                  FACTUAL BACKGROUND

         24.   On information and belief, Defendant is in the business of offering for sale, selling

and distributing lighting products including light products based on LED technology.

         25.   On information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports the S9381, which is a 4.5 watt LED Lamp. A datasheet for the S9381 is available at

https://www.satco.com/media/PDF/satco_product_6452.pdf. An image of the S9381 is provided

below.




                                                 5
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 6 of 48 PageID #: 6




                 https://www.satco.com/media/PDF/satco_product_6452.pdf

       26.    On information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports the S29341, which is an 18.5 watt 9" Flush Mount LED Fixture. A datasheet for the

S23941 is available at https://www.satco.com/media/PDF/satco_product_7539.pdf. An image of

the S23941 is provided below.




                 https://www.satco.com/media/PDF/satco_product_7539.pdf

       27.    On information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports the S29011, which is a 7 watt LED Direct Wire Downlight. A datasheet for the S29011




                                             6
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 7 of 48 PageID #: 7



is available at https://www.satco.com/media/PDF/satco_product_7565.pdf.       An image of the

S29011 is provided below.




                     https://www.satco.com/media/PDF/satco_product_7565.pdf

       28.     The S29011 was reverse engineered by technical specialists and the resulting

schematics are attached as Exhibit 8.

       29.     On information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports the S9312, which is a 9 watt LED Downlight Retrofit. A datasheet for the S9312 is

available at https://www.satco.com/media/PDF/satco_product_6960.pdf. An image of the S9312

is provided below.




                                               7
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 8 of 48 PageID #: 8




                     https://www.satco.com/media/PDF/satco_product_6960.pdf

       30.     On information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports the S9461, which is a 9 watt LED Downlight Retrofit. A datasheet for the S9461 is

available at https://www.satco.com/media/PDF/satco_product_6465.pdf. An image of the S9461

is provided below.




                     https://www.satco.com/media/PDF/satco_product_6465.pdf

       31.     The S9461 was reverse engineered by technical specialists and the resulting

schematics are attached as Exhibit 9.




                                               8
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 9 of 48 PageID #: 9



       32.     On information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports the S29056, which is a 8.5 watt LED Direct Wire Downlight. A datasheet for the S29056

is available at https://www.satco.com/media/PDF/satco_product_7574.pdf.          An image of the

S29056 is provided below.




                    https://www.satco.com/media/PDF/satco_product_7574.pdf.

       33.     The S29056 was reverse engineered by technical specialists and the resulting

schematics are attached as Exhibit 10.

                                 GENERAL ALLEGATIONS

       34.     Defendant has directly and indirectly infringed and continues to directly and

indirectly infringe each of the Patents-in-Suit by engaging in acts constituting infringement under

35 U.S.C. § 271(a), (b), and/or (c), including but not necessarily limited to one or more of making,

using, selling, offering to sell, and inducing and contributing to infringement by others, in this

District and elsewhere in the United States, and importing into the United States, the products

identified below.




                                                 9
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 10 of 48 PageID #: 10



           35.   Defendant’s acts of infringement have caused damage to Signify. Signify is entitled

to recover from Defendant the damages sustained by Signify as a result of Defendant’s wrongful

acts in an amount subject to proof at trial.

           36.   Defendant’s infringement of the Patents-in-Suit has been and continues to be

willful.

           37.   Defendant has committed and continues to commit acts of infringement despite a

high likelihood that its actions constitute infringement, and Defendant knew or should have known

that its actions constituted an unjustifiably high risk of infringement.

           38.   Defendant’s infringement of the Patents-in-Suit is causing irreparable harm for

which Signify has no adequate remedy at law unless Defendant is enjoined by this Court. Under

35 U.S.C. § 283, Signify is entitled to a permanent injunction against further infringement of the

Patents-in-Suit.

           39.   In the interest of providing detailed averments of infringement, Signify has

identified below at least one claim per patent to demonstrate infringement. However, the selection

of claims should not be considered limiting, and additional claims of the Patents-in-Suit that are

infringed by Defendant will be disclosed in compliance with the Court’s Local Patent Rules.

                                           COUNT ONE

                           (Infringement of U.S. Patent No. 7,348,604)

           40.   Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

           41.   On information and belief, Defendant has infringed and is infringing claims of the

’604 Patent, including at least claim 1, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products including, but not limited to the




                                                 10
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 11 of 48 PageID #: 11



S9380, S9381, S9382, S9383, S9384, S9385, S9386, S9387, S9388, S9389, S29750, and/or other

products with substantially similar features (collectively, the “’604 Accused Products”).

       42.     Claim 1 of the ’604 Patent recites:

               1. A light-emitting module comprising:

               (a) a thermally conductive substrate having one or more light-
               emitting elements thermally connected thereto, the substrate
               configured to operatively couple a source of power to the one or
               more light-emitting elements, thereby providing a means for
               activation of the one or more light-emitting elements;

               (b) a heat dissipation element thermally coupled to the thermally
               conductive substrate; and

               (c) a housing element including fastening means for detachably
               coupling the housing element to the heat dissipation element, said
               substrate being enclosed between the heat dissipation element and
               said housing element, said housing element including a transparent
               region enabling transmission of light emitted by the one or more
               light-emitting elements therethrough.

       43.     On information and belief, the S9381 is a light-emitting module. For example, this

limitation is shown below.




                                                11
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 12 of 48 PageID #: 12



         44.   On information and belief, the S9381 comprises a thermally conductive substrate

having one or more light-emitting elements thermally connected thereto, the substrate configured

to operatively couple a source of power to the one or more light-emitting elements, thereby

providing a means for activation of the one or more light-emitting elements. For example, this

limitation is shown below.




         45.   On information and belief, the S9381 comprises a heat dissipation element

thermally coupled to the thermally conductive substrate. For example, this limitation is shown

below.




                                              12
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 13 of 48 PageID #: 13




       46.    On information and belief, the S9381 comprises a housing element including

fastening means for detachably coupling the housing element to the heat dissipation element, said

substrate being enclosed between the heat dissipation element and said housing element, said

housing element including a transparent region enabling transmission of light emitted by the one

or more light-emitting elements therethrough. For example, this limitation is shown below.




                                               13
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 14 of 48 PageID #: 14




       47.      The full extent of Defendant’s infringement is not presently known to Signify. On

information and belief, Defendant has made and sold, or will make and sell, products under

different names or part numbers that infringe the ’604 Patent in a similar manner. Signify makes

this preliminary identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to augment,

supplement, and revise its identifications based on additional information obtained through

discovery or otherwise. Signify will identify each claim of the ’604 Patent that is infringed and

each product that Signify is aware of that infringes the ’604 Patent in accordance with the Local

Patent Rules.

       48.      On information and belief, Defendant has been aware of and has had notice of the

’604 Patent and its infringement of the ’604 Patent at least as early as the service of this Complaint.

       49.      On information and belief, by continuing make use, sell, offer to sell, and/or import

the ’604 Accused Products on or after Defendant first had notice of Signify’s allegations of




                                                  14
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 15 of 48 PageID #: 15



infringement, Defendant indirectly infringes and continues to indirectly infringe at least claim 1 of

the ’604 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by acts

including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’604 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’604

Accused Products in the United States. Defendant has performed and continues to perform these

affirmative acts with knowledge of the ’604 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’604 Patent.

          50.   On information and belief, by continuing make use, sell, offer to sell and/or import

the ’604 Accused Products on or after Defendant first had notice of Signify’s allegations of

infringement, Defendant indirectly infringes and continues to indirectly infringe at least claim 1 of

the ’604 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s affirmative

acts of manufacturing, selling, offering for sale, and/or importing the ’604 Accused Products, in

this District and elsewhere in the United States, contribute to Defendant’s customers and end-users

directly infringing of the ’604 Accused Products. The ’604 Accused Products are not staple articles

or commodities of commerce, have no substantial non-infringing uses, and are known by

Defendant to be especially made or especially adapted for use in infringement of the ’604 Patent.

Defendant has performed and continues to perform these affirmative acts with knowledge of the

’604 Patent and with intent, or willful blindness, that they cause the direct infringement of the ’604

Patent.




                                                 15
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 16 of 48 PageID #: 16



       51.     On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’604 Patent in an amount to be determined at trial.

       52.     On information and belief, Defendant’s infringement of the ’604 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’604 Patent.

       53.     On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the

’604 Patent, at least Defendant’s continued infringement of the ’604 Patent is willful and

deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                          COUNT TWO

                          (Infringement of U.S. Patent No. 7,358,929)

       54.     Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       55.     On information and belief, Defendant has infringed and is infringing claims of the

’929 Patent, including at least claim 17, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products, including, but not limited to the

S29341, Nuvo 65-333, Nuvo 65-333R1, Nuvo 65-318, and/or other products with substantially

similar features (collectively, the “’929 Accused Products”).

       56.     Claim 17 of the ’929 Patent recites:

               17. A tile light, comprising:




                                                 16
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 17 of 48 PageID #: 17



               a plurality of LED lighting units disposed only about a perimeter of
               a substantially rectangular housing; and

               a substantially translucent diffuser disposed over the housing for
               receiving and diffusing light from the lighting units.

       57.     On information and belief, the S29341 is a tile light. For example, this limitation

is shown below.




       58.     On information and belief, the S29341 contains a plurality of LED lighting units

disposed only about a perimeter of a substantially rectangular housing, and a substantially

translucent diffuser disposed over the housing for receiving and diffusing light from the lighting

units. For example, this limitation is shown below.




                                               17
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 18 of 48 PageID #: 18




       59.      The full extent of Defendant’s infringement is not presently known to Signify. On

information and belief, Defendant has made and sold, or will make and sell, products under

different names or part numbers that infringe the ’929 Patent in a similar manner. Signify makes

this preliminary identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to augment,

supplement, and revise its identifications based on additional information obtained through

discovery or otherwise. Signify will identify each claim of the ’929 Patent that is infringed and

each product that Signify is aware of that infringes the ’929 Patent in accordance with the Local

Patent Rules.

       60.      On information and belief, Defendant has been aware of and has had notice of the

’929 Patent and its infringement of the ’929 Patent at least as early as the service of this Complaint.

       61.      On information and belief, by continuing make use, sell, offer to sell, and/or import

the ’929 Accused Products on or after Defendant first had notice of Signify’s allegations of




                                                  18
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 19 of 48 PageID #: 19



infringement, Defendant indirectly infringes and continues to indirectly infringe at least claim 17

of the ’929 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by acts

including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’929 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’929

Accused Products in the United States. Defendant has performed and continues to perform these

affirmative acts with knowledge of the ’929 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’929 Patent.

          62.   On information and belief, by continuing make use, sell, offer to sell, and/or import

the ’929 Accused Products on or after Defendant first had notice of Signify’s allegations of

infringement, Defendant indirectly infringes and continues to indirectly infringe at least claim 17

of the ’929 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s affirmative

acts of manufacturing, selling, offering for sale, and/or importing the ’929 Accused Products, in

this District and elsewhere in the United States, contribute to Defendant’s customers and end-users

directly infringing of the ’929 Accused Products. The ’929 Accused Products are not staple articles

or commodities of commerce, have no substantial non-infringing uses, and are known by

Defendant to be especially made or especially adapted for use in infringement of the ’929 Patent.

Defendant has performed and continues to perform these affirmative acts with knowledge of the

’929 Patent and with intent, or willful blindness, that they cause the direct infringement of the ’929

Patent.




                                                 19
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 20 of 48 PageID #: 20



       63.     On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’929 Patent in an amount to be determined at trial.

       64.     On information and belief, Defendant’s infringement of the ’929 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’929 Patent.

       65.     On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the

’929 Patent, at least Defendant’s continued infringement of the ’929 Patent is willful and

deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                        COUNT THREE

                          (Infringement of U.S. Patent No. 6,972,525)

       66.     Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       67.     On information and belief, Defendant has infringed and is infringing claims of the

’525 Patent, including at least claim 1, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products, including, but not limited to the

S29011, S29056, Nuvo 65-121, Nuvo 65-305, and Nuvo 65-318, and/or other products with

substantially similar circuitry (collectively, the “’525 Accused Products”).

       68.     Claim 1 of the ’525 Patent recites:

               1. A switching arrangement for operating at least one LED, which
               switching arrangement is provided with



                                                20
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 21 of 48 PageID #: 21



               input terminals for connecting a supply source,

               output terminals for connecting the LED to be operated,

               a first series circuit between one of the input terminals and one of
               the output terminals including at least a self-inductance, a capacitor
               and a diode,

               a second series circuit between the input terminals, including at least
               said self-inductance and a switching element which is alternatively
               switched to a conducting state and a non-conducting state at high
               frequency,

               a third series circuit between the output terminals, including at least
               said diode and an inductive winding,

               characterized in that the inductive winding forms a secondary
               winding of a transformer which has a primary winding which forms
               part of both the first and the second series circuits.

       69.     On information and belief, the S29011 contains a switching arrangement for

operating at least one LED, which switching arrangement is provided with the limitations

discussed below, as shown for example in the schematics of Exhibit 8.

       70.     On information and belief, the S29011 contains input terminals for connecting a

supply source. For example, as shown in Exhibit 8 the S29011 contains input terminals (e.g., AC

MAINS INPUT).

       71.     On information and belief, the S29011 contains output terminals for connecting the

LED to be operated. For example, as shown in Exhibit 8 the S29011 contains output terminals

(e.g., OUTPUT WIRE CONNECTOR) for connecting the LED to be operated.

       72.     On information and belief, the S29011 contains a first series circuit between one of

the input terminals and one of the output terminals including at least a self-inductance, a capacitor

and a diode. For example, as shown in Exhibit 8 the S29011 contains a first series circuit between

one of the input terminals (e.g., AC MAINS INPUT) and one of the output terminals (e.g.,




                                                 21
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 22 of 48 PageID #: 22



OUTPUT WIRE CONNECTOR) including at least a self-inductance (e.g., L1) a capacitor (e.g.,

CY2) and a diode (e.g., D3).

       73.     On information and belief, the S29011 contains a second series circuit between the

input terminals, including at least said self-inductance and a switching element which is

alternatively switched to a conducting state and a non-conducting state at high frequency. For

example, as shown in Exhibit 8 the S29011 contains a second series circuit between the input

terminals (e.g., AC MAINS INPUT), including at least said self-inductance (e.g., L1) and a

switching element (e.g., Q1) which is alternatively switched to a conducting state and a non-

conducting state at high frequency.

       74.     On information and belief, the S29011 contains a third series circuit between the

output terminals, including at least said diode and an inductive winding. For example, as shown

in Exhibit 8 the S29011 contains a third series circuit between the output terminals (e.g., OUTPUT

WIRE CONNECTOR), including at least said diode (e.g., D3) and an inductive winding (e.g., the

secondary winding of T1).

       75.     On information and belief, the S29011 further is characterized in that the inductive

winding forms a secondary winding of a transformer which has a primary winding which forms

part of both the first and the second series circuits. For example, as shown in Exhibit 8 the

inductive winding (e.g., the secondary winding of T1) forms a secondary winding of a transformer

which has a primary winding which forms part of both the first and the second series circuits.

       76.     On information and belief, the full extent of Defendant’s infringement is not

presently known to Signify. On information and belief, Defendant has made and sold, or will

make and sell, products under different names or part numbers that infringe the ’525 Patent in a

similar manner. Signify makes this preliminary identification of infringing products and infringed




                                                22
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 23 of 48 PageID #: 23



claims without the benefit of discovery or claim construction in this action, and expressly reserves

the right to augment, supplement, and revise its identifications based on additional information

obtained through discovery or otherwise. Signify will identify each claim of the ’525 Patent that

is infringed and each product that Signify is aware of that infringes the ’525 Patent in accordance

with the Local Patent Rules.

       77.     On information and belief, Defendant has been aware of and has had notice of the

’525 Patent and its infringement of the ’525 Patent at least as early as the service of this Complaint.

       78.     On information and belief, by continuing make use, sell, offer to sell, and/or import

the ’525 Accused Products on or after Defendant first had notice of Signify’s allegations of

infringement, Defendant indirectly infringes and continues to indirectly infringe at least claim 1 of

the ’525 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by acts

including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’525 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’525

Accused Products in the United States. Defendant has performed and continues to perform these

affirmative acts with knowledge of the ’525 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’525 Patent.

       79.     On information and belief, by continuing make, use, sell, offer to sell, and/or import

the ’525 Accused Products on or after Defendant first had notice of Signify’s allegations of

infringement, Defendant indirectly infringes and continues to indirectly infringe at least claim 1 of




                                                  23
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 24 of 48 PageID #: 24



the ’525 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s affirmative

acts of manufacturing, selling, offering for sale, and/or importing the ’525 Accused Products, in

this District and elsewhere in the United States, contribute to Defendant’s customers and end-users

directly infringing of the ’525 Accused Products. The ’525 Accused Products are not staple articles

or commodities of commerce, have no substantial non-infringing uses, and are known by

Defendant to be especially made or especially adapted for use in infringement of the ’525 Patent.

Defendant has performed and continues to perform these affirmative acts with knowledge of the

’525 Patent and with intent, or willful blindness, that they cause the direct infringement of the ’525

Patent.

          80.   On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’525 Patent in an amount to be determined at trial.

          81.   On information and belief, Defendant’s infringement of the ’525 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’525 Patent.

          82.   On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the

’525 Patent, at least Defendant’s continued infringement of the ’525 Patent is willful and

deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.




                                                 24
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 25 of 48 PageID #: 25




                                         COUNT FOUR

                          (Infringement of U.S. Patent No. 8,070,328)

       83.     Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       84.     On information and belief, Defendant has infringed and is infringing claims of the

’328 Patent, including at least claim 1, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products, including, but not limited to, the

S9461, S29011, S9312, S9714, S9469, and/or other products with substantially similar features

(collectively the “’328 Accused Products”).

       85.     Claim 1 of the ’328 Patent recites:

               1. An LED downlight fixture, comprising:

               an array of LEDs in thermal connectivity with a heatsink, said array
               of LEDs positioned adjacent a first aperture of a multi-piece
               reflector assembly;

               said multi-piece reflector assembly including:

                    a first reflector having said first aperture disposed in an upper
                    portion of said first reflector and an opposed larger second
                    aperture in a lower portion of said first reflector;

                    a second reflector having a first aperture positioned adjacent
                    said second aperture of said first reflector and a second aperture
                    opposite said first aperture of said second reflector and defining
                    a light exit passageway;

               a diffuser positioned proximal to and extending across said second
               aperture of said first reflector and said first aperture of said second
               reflector.

       86.     On information and belief, the S9312 is an LED downlight fixture. For example,

this limitation is shown below.




                                                 25
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 26 of 48 PageID #: 26




       87.    On information and belief, the S9312 comprises an array of LEDs in thermal

connectivity with a heatsink, said array of LEDs positioned adjacent a first aperture of a multi-

piece reflector assembly. For example, this limitation is shown below.




       88.    On information and belief, the S9312 comprises a multi-piece reflector assembly

including a first reflector having said first aperture disposed in an upper portion of said first




                                               26
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 27 of 48 PageID #: 27



reflector and an opposed larger second aperture in a lower portion of said first reflector. For

example, this limitation is shown below.




       89.     On information and belief, the S9312 comprises a multi-piece reflector assembly

including a second reflector having a first aperture positioned adjacent said second aperture of said

first reflector and a second aperture opposite said first aperture of said second reflector and




                                                 27
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 28 of 48 PageID #: 28



defining a light exit passageway. For example, this limitation is shown below.




       90.    On information and belief, the S9312 comprises a diffuser positioned proximal to

and extending across said second aperture of said first reflector and said first aperture of said

second reflector. For example, this limitation is shown below.




                                               28
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 29 of 48 PageID #: 29




       91.      The full extent of Defendant’s infringement is not presently known to Signify. On

information and belief, Defendant has made and sold, or will make and sell, products under

different names or part numbers that infringe the ’328 Patent in a similar manner. Signify makes

this preliminary identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to augment,

supplement, and revise its identifications based on additional information obtained through

discovery or otherwise. Signify will identify each claim of the ’328 Patent that is infringed and

each product that Signify is aware of that infringes the ’328 Patent in accordance with the Local

Patent Rules.

       92.      On information and belief, Defendant has been aware of and has had notice of the

’328 Patent and its infringement of the ’328 Patent at least as early as September 21, 2017. On

September 21, 2017, Signify, then known as Philips Lighting, filed a Complaint with the United




                                               29
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 30 of 48 PageID #: 30



States International Trade Commission, which included claim charts detailing Defendant’s

infringement of the ’328 patent.

       93.     On information and belief, by making, using, selling, offering to sell, and/or

importing the ’328 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

1 of the ’328 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by

acts including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’328 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’328

Accused Products in the United States. Defendant has performed and continues to perform these

affirmative acts with knowledge of the ’328 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’328 Patent.

       94.     On information and belief, by making, using, selling, offering to sell, and/or

importing the ’328 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

1 of the ’328 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s affirmative

acts of manufacturing, selling, offering for sale, and/or importing the ’328 Accused Products, in

this District and elsewhere in the United States, contribute to Defendant’s customers and end-users

directly infringing of the ’328 Accused Products. The ’328 Accused Products are not staple articles

or commodities of commerce, have no substantial non-infringing uses, and are known by




                                                 30
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 31 of 48 PageID #: 31



Defendant to be especially made or especially adapted for use in infringement of the ’328 Patent.

Defendant has performed and continues to perform these affirmative acts with knowledge of the

’328 Patent and with intent, or willful blindness, that they cause the direct infringement of the ’328

Patent.

          95.   On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’328 Patent in an amount to be determined at trial.

          96.   On information and belief, Defendant’s infringement of the ’328 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’328 Patent.

          97.   On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the

’328 Patent, at least Defendant’s continued infringement of the ’328 Patent is willful and

deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                          COUNT FIVE

                          (Infringement of U.S. Patent No. 7,352,138)

          98.   Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

          99.   On information and belief, Defendant has infringed and is infringing claims of the

’138 Patent, including at least claim 1, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products, including, but not limited to the




                                                 31
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 32 of 48 PageID #: 32



S29011, S29056, S29563, S8604, S8607, S8608, S8609, S8610, S8612, S8615, S8616, S8878,

S8922, S8950, S8951, S8952, S8953, S8990, S8993, S9140, S9141, S9142, S9143, S9200, S9201,

S9202, S9203, S9312, S9333, S9380, S9381, S9382, S9383, S9384, S9385, S9386, S9387, S9388,

S9389, S9452, S9460, S9461, S9463, S9468, S9469, S9470, S9471, S9472, S9473, S9474, S9475,

S9477, S9478, S9479, S9560, S9561, S9562, S9563, S9564, S9565, S9566, S9567, S9568, S9569,

S9570, S9571, S9572, S9574, S9575, S9576, S9577, S9578, S9579, S9580, S9581, S9582, S9583,

S9584, S9585, S9588, S9614, S9618, S9619, S9620, S9621, S9622, S9623, S9624, S9625, S9626,

S9627, S9630, S9631, S9632, S9633, S9698, S9703, S9704, S9707, S9708, S9713, S9714, S9715,

S9716, S9724, S9727, S9729, S9740, S9743, S9745, S9824, S9825, S9826, S9827, S9828, S9845,

S9846, S9874, S9875, S9876, S9892, S9894, and S9895, and/or other products with substantially

similar circuitry (collectively, the “’138 Accused Products”).

       100.    Claim 1 of the ’138 Patent recites:

               1. An illumination apparatus, comprising:

               at least one LED;

               and at least one controller coupled to the at least one LED and
               configured to receive a power-related signal from an alternating
               current (A.C.) power source that provides signals other than a
               standard A.C. line voltage, the at least one controller further
               configured to provide power to the at least one LED based on the
               power-related signal.

       101.    On information and belief, the S9461 is an illumination apparatus. For example,

an image of the S9461 is provided below.




                                                32
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 33 of 48 PageID #: 33




       102.    On information and belief, the S9461 comprises the at least one LED. For example,

as shown in Exhibit 9, the S9461 contains the at least one LED (e.g., LED1 to LED12).

       103.    On information and belief, the S9461 comprises the at least one controller coupled

to the at least one LED and configured to receive a power-related signal from an alternating current

(A.C.) power source that provides signals other than a standard A.C. line voltage, the at least one

controller further configured to provide power to the at least one LED based on the power-related

signal. For example, as shown in Exhibit 9 the S9461 comprises the at least one controller (e.g.,

including at least in part the iW3605 IC identified as U1) coupled to the at least one LED (e.g.,

LED1 to LED12), and configured to receive a power-related signal (e.g., a phase-cut dimming

signal) from an alternating current (A.C.) power source (e.g., a dimmer) that provides signals other

than a standard A.C. line voltage (e.g., a phase-cut dimming signal), the at least one controller

(e.g., U1) further configured to provide power to the at least one LED (e.g., LED1 to LED12)

based on the power-related signal.

       104.    The full extent of Defendant’s infringement is not presently known to Signify. On

information and belief, Defendant has made and sold, or will make and sell, products under

different names or part numbers that infringe the ’138 Patent in a similar manner. Signify makes


                                                33
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 34 of 48 PageID #: 34



this preliminary identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to augment,

supplement, and revise its identifications based on additional information obtained through

discovery or otherwise. Signify will identify each claim of the ’138 Patent that is infringed and

each product that Signify is aware of that infringes the ’138 Patent in accordance with the Local

Patent Rules.

       105.     On information and belief, Defendant has been aware of and has had notice of the

’138 Patent and its infringement of the ’138 Patent at least as early as November 13, 2014. On

November 13, 2014, Defendant was provided a list of claims and exemplary products that infringe

the ’138 Patent. On November 25, 2014, Defendant was provided with a claim chart detailing

Defendant’s infringement of the ’138 patent.

       106.     On information and belief, by making, using, selling, offering to sell, and/or

importing the ’138 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

1 of the ’138 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by

acts including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’138 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’138

Accused Products in the United States. Defendant has performed and continues to perform these




                                                 34
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 35 of 48 PageID #: 35



affirmative acts with knowledge of the ’138 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’138 Patent.

          107.   On information and belief, by making, using, selling, offering to sell, and/or

importing the ’138 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

1 of the ’138 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s affirmative

acts of manufacturing, selling, offering for sale, and/or importing the ’138 Accused Products, in

this District and elsewhere in the United States, contribute to Defendant’s customers and end-users

directly infringing of the ’138 Accused Products. The ’138 Accused Products are not staple articles

or commodities of commerce, have no substantial non-infringing uses, and are known by

Defendant to be especially made or especially adapted for use in infringement of the ’138 Patent.

Defendant has performed and continues to perform these affirmative acts with knowledge of the

’138 Patent and with intent, or willful blindness, that they cause the direct infringement of the ’138

Patent.

          108.   On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’138 Patent in an amount to be determined at trial.

          109.   On information and belief, Defendant’s infringement of the ’138 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’138 Patent.

          110.   On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the




                                                 35
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 36 of 48 PageID #: 36



’138 Patent, at least Defendant’s continued infringement of the ’138 Patent is willful and

deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                           COUNT SIX

                          (Infringement of U.S. Patent No. 7,038,399)

       111.    Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       112.    On information and belief, Defendant has infringed and is infringing claims of the

’399 Patent, including at least claim 17, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products, including, but not limited to the

S29011, S29056, S29563, S8604, S8607, S8608, S8609, S8610, S8612, S8615, S8616, S8878,

S8922, S8950, S8951, S8952, S8953, S8990, S8993, S9140, S9141, S9142, S9143, S9200, S9201,

S9202, S9203, S9312, S9333, S9380, S9381, S9382, S9383, S9384, S9385, S9386, S9387, S9388,

S9389, S9452, S9460, S9461, S9463, S9468, S9469, S9470, S9471, S9472, S9473, S9474, S9475,

S9477, S9478, S9479, S9560, S9561, S9562, S9563, S9564, S9565, S9566, S9567, S9568, S9569,

S9570, S9571, S9572, S9574, S9575, S9576, S9577, S9578, S9579, S9580, S9581, S9582, S9583,

S9584, S9585, S9588, S9614, S9618, S9619, S9620, S9621, S9622, S9623, S9624, S9625, S9626,

S9627, S9630, S9631, S9632, S9633, S9698, S9703, S9704, S9707, S9708, S9713, S9714, S9715,

S9716, S9724, S9727, S9729, S9740, S9743, S9745, S9824, S9825, S9826, S9827, S9828, S9845,

S9846, S9874, S9875, S9876, S9892, S9894, S9895, and/or other products with substantially

similar circuitry (collectively, the “’399 Accused Products”).

       113.    Claim 17 of the ’399 Patent recites:

               17. An illumination apparatus, comprising:

               at least one LED; and


                                                 36
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 37 of 48 PageID #: 37



              at least one controller coupled to the at least one LED and
              configured to receive a power-related signal from an alternating
              current (A.C.) power source that provides signals other than a
              standard A.C. line voltage, the at least one controller further
              configured to provide power to the at least one LED based on the
              power-related signal,

              wherein the A.C. power source is an A.C. dimmer circuit,

              wherein the A.C. dimmer circuit is controlled by a user interface to
              vary the power-related signal, and wherein the at least one controller
              is configured to variably control at least one parameter of light
              generated by the at least one LED in response to operation of the
              user interface, and

              wherein the at least one controller includes:

              an adjustment circuit to variably control the at least one parameter
              of light based on the varying power-related signal; and

              power circuitry to provide at least the power to the at least one LED
              based on the varying power-related signal.

       114.   On information and belief, the S9461 is an illumination apparatus. For example,

an image of the S9461 is provided below.




       115.   On information and belief, the S9461 comprises the at least one LED. For example,

as shown in Exhibit 9, the S9461 contains the at least one LED (e.g., LED1 to LED12).




                                               37
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 38 of 48 PageID #: 38



        116.   On information and belief, the S9461 comprises the at least one controller coupled

to the at least one LED and configured to receive a power-related signal from an alternating current

(A.C.) power source that provides signals other than a standard A.C. line voltage, the at least one

controller further configured to provide power to the at least one LED based on the power-related

signal. For example, as shown in Exhibit 9, the S9461 comprises the at least one controller (e.g.,

including at least in part the iW3605 IC identified as U1) coupled to the at least one LED (e.g.,

LED1 to LED12), and configured to receive a power-related signal (e.g., a phase-cut dimming

signal) from an alternating current (A.C.) power source (e.g., a dimmer) that provides signals other

than a standard A.C. line voltage (e.g., a phase-cut dimming signal), the at least one controller

(e.g., U1) further configured to provide power to the at least one LED (e.g., LED1 to LED12)

based on the power-related signal.

        117.   On information and belief, the A.C. power source that provides power to the S9461

is an A.C. dimmer circuit. For example, the S9461 is “dimmable.”




                   https://www.satco.com/media/PDF/satco_product_6465.pdf

        118.   Further, the S9461’s compatible dimmers include the following AC dimmer

circuits:




                                                38
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 39 of 48 PageID #: 39



                       https://www.satco.com/dimmer-compatibility#S9461

       119.    On information and belief, the A.C. dimmer circuit used with the S9461 is

controlled by a user interface to vary the power-related signal, and wherein the at least one

controller is configured to variably control at least one parameter of light generated by at least one

LED in response to operation of the user interface. For example, as shown in Exhibit 9, the

S9461’s AC dimmer circuit (e.g., phase-cut dimmer circuit) is controlled by a user interface (e.g.,

dimmer control) to vary the power-related signal.

       120.    On information and belief, the at least one controller of the S9461 includes an

adjustment circuit to variably control the at least one parameter of light based on the varying

power-related signal. For example, as shown in Exhibit 9 the at least one controller (e.g., at least

in part U1) of the S9461 includes an adjustment circuit to variably control the at least one

parameter of light (e.g., intensity or brightness of light) based on the varying power-related signal.

       121.    On information and belief, at least one controller of the S9461 includes power

circuitry to provide at least the power to at least one LED based on the varying power-related

signal. For example, as shown in Exhibit 9 at least one controller (e.g., U1) of the S9461 includes

power circuitry (e.g., a switched-mode power supply) to provide the at least the power to the at

least one LED (e.g., LED1 to LED12) based on the varying power-related signal.

       122.    The full extent of Defendant’s infringement is not presently known to Signify. On

information and belief, Defendant has made and sold, or will make and sell, products under

different names or part numbers that infringe the ’399 Patent in a similar manner. Signify makes

this preliminary identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to augment,

supplement, and revise its identifications based on additional information obtained through




                                                 39
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 40 of 48 PageID #: 40



discovery or otherwise. Signify will identify each claim of the ’399 Patent that is infringed and

each product that Signify is aware of that infringes the ’399 Patent in accordance with the Local

Patent Rules.

       123.     On information and belief, Defendant has been aware of and has had notice of the

’399 Patent and its infringement of the ’399 Patent at least as early as November 13, 2014. On

November 13, 2014, Defendant was provided a list of claims and exemplary products that infringe

the ’399 Patent. On November 25, 2014, Defendant was provided with a claim chart detailing

Defendant’s infringement of the ’399 patent. Further, on September 21, 2017, Signify, then known

as Philips Lighting, filed a Complaint with the United States International Trade Commission,

which included claim charts detailing Defendant’s infringement of the ’399 patent.

       124.     On information and belief, by making, using, selling, offering to sell, and/or

importing the ’399 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

17 of the ’399 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by

acts including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’399 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’399

Accused Products in the United States. Defendant has performed and continues to perform these

affirmative acts with knowledge of the ’399 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’399 Patent.




                                                 40
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 41 of 48 PageID #: 41



       125.    On information and belief, by making, using, selling, offering to sell, and/or

importing the ’399 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

17 of the ’399 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s

affirmative acts of manufacturing, selling, offering for sale, and/or importing the ’399 Accused

Products, in this District and elsewhere in the United States, contribute to Defendant’s customers

and end-users directly infringing the ’399 Accused Products. The ’399 Accused Products are not

staple articles or commodities of commerce, have no substantial non-infringing uses, and are

known by Defendant to be especially made or especially adapted for use in infringement of the

’399 Patent. Defendant has performed and continues to perform these affirmative acts with

knowledge of the ’399 Patent and with intent, or willful blindness, that they cause the direct

infringement of the ’399 Patent.

       126.    On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’399 Patent in an amount to be determined at trial.

       127.    On information and belief, Defendant’s infringement of the ’399 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’399 Patent.

       128.    On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the

’399 Patent, at least Defendant’s continued infringement of the ’399 Patent is willful and




                                                41
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 42 of 48 PageID #: 42



deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                         COUNT SEVEN

                          (Infringement of U.S. Patent No. 7,256,554)

       129.    Signify incorporates by reference the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       130.    On information and belief, Defendant has infringed and is infringing claims of the

’554 Patent, including at least claim 1, in violation of 35 U.S.C. § 271(a) by manufacturing, using,

offering to sell, selling, and/or importing infringing products, including, but not limited to the

S29011, S8922, S8993, S29056, and/or other products with substantially similar circuitry,

(collectively, the “’554 Accused Products”).

       131.    On information and belief, Defendant has directly infringed and is directly

infringing claim 1 of the ’554 patent by making, using, offering to sell, selling, and/or importing

dimmable LED Lighting Devices such as the ’554 Accused Products. The S29056, a ’554 Accused

Product, was reverse engineered and the resulting schematics are attached as Exhibit 10.

       132.    Claim 1 of the ’554 Patent recites:

               1. An apparatus, comprising:

               at least one first LED configured to generate first radiation having a
               first spectrum; and

               a first feed-forward driver coupled to the at least one first LED and
               configured to controllably vary a first intensity of the first radiation
               without monitoring or regulating a first voltage or a first current
               provided to the at least one first LED and without optically
               monitoring the first radiation, wherein the first feed-forward driver
               comprises: at least one energy transfer element to store input energy
               derived from a power source and to provide output energy to the at
               least one first LED; and




                                                 42
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 43 of 48 PageID #: 43



                  at least one switch coupled to the at least one energy transfer element
                  to control at least the input energy stored to the at least one energy
                  transfer element.

           133.   On information and belief, each of the ’554 Accused Products is an apparatus.

           134.   On information and belief, each of the ’554 Accused Products includes the at least

one first LED configured to generate first radiation having a first spectrum; for example, each ’554

Accused Product includes the at least one LED light source configured to generate light

characterized by radiation in the visible spectrum, as indicated the at least by a color temperature

value of these products (e.g. 3000K for the S29056).

           135.   On information and belief, each ’554 Accused Product includes a first feed-forward

driver coupled to the at least one first LED. For example, the S29056 includes a feed-forward

driver (e.g., including circuity comprising transformer T1, transistor Q1, and diode D3) coupled

to the at least one LED light source (e.g., through the LED+/LED- output wire connector).

           136.   On information and belief, the first feed-forward driver in each ’554 Accused

Product is configured to controllably vary a first intensity of the first radiation without monitoring

or regulating a first voltage or a first current provided to the at least one first LED and without

optically monitoring the first radiation. For example, the feed-forward driver in each ’554 Accused

Product is configured to variably control the intensity of the light of at least one LED light source

based on a varying phase-cut AC signal from a phase-cut AC dimmer, without monitoring or

regulating the voltage or current provided to the at least one LED light source and without optically

monitoring the light generated by the LED light source—the feed-forward driver in each ’554

Accused Product monitors only signals on the “primary” side of the circuit and is not configured

to receive any feedback from the output to the LED light source on the “secondary” side of the

circuit.




                                                    43
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 44 of 48 PageID #: 44



       137.     On information and belief, the first feed-forward driver in each ’554 Accused

Product includes the at least one energy transfer element to store input energy derived from a

power source and to provide output energy to the at least one first LED. For example, the feed-

forward driver in the S29056 includes transformer T1 to store input energy from a power source

(e.g., input power from an AC dimmer) and to provide output energy to the at least one LED light

source (e.g., through the LED+/LED- output wire connector).

       138.     On information and belief, the first feed-forward driver in each ’554 Accused

Product includes the at least one switch coupled to the at least one energy transfer element to

control the at least the input energy stored to at least one energy transfer element. For example,

the feed-forward driver in the S29056 includes a switch (transistor Q1) coupled to the at least one

energy transfer element (transformer T1) and when transistor Q1 is on current flows through the

primary winding of transformer T1 and the transformer T1 stores energy.

       139.     The full extent of Defendant’s infringement is not presently known to Signify. On

information and belief, Defendant has made and sold, or will make and sell, products under

different names or part numbers that infringe the ’554 Patent in a similar manner. Signify makes

this preliminary identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to augment,

supplement, and revise its identifications based on additional information obtained through

discovery or otherwise. Signify will identify each claim of the ’554 Patent that is infringed and

each product that Signify is aware of that infringes the ’554 Patent in accordance with the Local

Patent Rules.

       140.     Defendant has been aware of and has had notice of the ’554 Patent and its

infringement of the ’554 Patent at least as early as November 13, 2014. On November 13, 2014,




                                                44
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 45 of 48 PageID #: 45



Defendant was provided a list of claims and exemplary products that are infringe the ’554 Patent.

On November 25, 2014, Defendant was provided with a claim chart detailing Defendant’s

infringement of the ’554 Patent. Further, on September 21, 2017, Signify, then known as Philips

Lighting, filed a Complaint with the United States International Trade Commission. During this

investigation, Signify served claim charts detailing infringement by Satco of the ’554 Patent.

       141.    On information and belief, by making, using, selling, offering to sell, and/or

importing the ’554 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

1 of the ’554 Patent by active inducement under 35 U.S.C. § 271(b). Defendant has done so by

acts including but not limited to (1) selling such products including features that—when used or

resold—infringe, either literally or under the doctrine of equivalents, the ’554 Patent; (2) marketing

the infringing capabilities of such products; and (3) providing instructions, technical support, and

other support and encouragement for the infringing use of such products. Such conduct by

Defendant was intended to and results in direct infringement by Defendant’s direct and indirect

customers, including the making, using, selling, offering for sale and/or importation of the ’554

Accused Products in the United States. Defendant has performed and continues to perform these

affirmative acts with knowledge of the ’554 Patent and with the intent, or willful blindness, that

the induced acts directly infringe the ’554 Patent.

       142.    On information and belief, by making, using, selling, offering to sell, and/or

importing the ’554 Accused Products on or after Defendant first had notice of Signify’s allegations

of infringement, Defendant indirectly infringed and continues to indirectly infringe at least claim

1 of the ’554 Patent by contributorily infringing under 35 U.S.C. § 271(c). Defendant’s affirmative

acts of manufacturing, selling, offering for sale, and/or importing the ’554 Accused Products, in




                                                 45
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 46 of 48 PageID #: 46



this District and elsewhere in the United States, contribute to Defendant’s customers and end-users

directly infringing the ’554 Accused Products. The ’554 Accused Products are not staple articles

or commodities of commerce, have no substantial non-infringing uses, and are known by

Defendant to be especially made or especially adapted for use in infringement of the ’554 Patent.

Defendant has performed and continues to perform these affirmative acts with knowledge of the

’554 Patent and with intent, or willful blindness, that they cause the direct infringement of the ’554

Patent.

          143.   On information and belief, Signify has suffered and continues to suffer damages as

a result of Defendant’s infringement of the ’554 Patent in an amount to be determined at trial.

          144.   On information and belief, Defendant’s infringement of the ’554 Patent is causing

irreparable harm for which Signify has no adequate remedy at law unless Defendant is enjoined

by this Court. Under 35 U.S.C. § 283, Signify is entitled to a permanent injunction against further

infringement of the ’554 Patent.

          145.   On information and belief, Defendant has continued with its infringement despite

the objectively high likelihood that its actions constitute infringement and Defendant’s subjective

knowledge of this obvious risk. As Defendant has no good faith belief that it does not infringe the

’554 Patent, at least Defendant’s continued infringement of the ’554 Patent is willful and

deliberate, entitling Signify to increased damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                 DEMAND FOR A JURY TRIAL

          146.   Signify hereby demands trial by jury on all claims and issues so triable.




                                                  46
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 47 of 48 PageID #: 47




                                     PRAYER FOR RELIEF

WHEREFOR, Signify prays for the following judgements and relief:

          (a)   A judgment that Defendant has infringed and are infringing the Patents-in-Suit;

          (b)   A permanent injunction against Defendant and its affiliates, subsidiaries, assignees,

employees, agents or anyone acting in privity or concert from infringing the Patents-in-Suit,

including enjoining the making, offering to sell, selling, using, or importing into the United States

products claimed in any of the claims of the Patents-in-Suit; using or performing methods claimed

in any of the claims of the Patents-in-Suit; inducing others to use and perform methods that infringe

any claim of the Patents-in-Suit; or contributing to others using and performing methods that

infringe any claim of the Patents-in-Suit, until the expiration of the Patents-in-Suit;

          (c)   A judgement that Defendant’s infringement the of the Patents-in-Suit was willful

and that Defendant’s continued infringement of the Patents-in-Suit is willful;

          (d)   An award of damages adequate to compensate Signify for Defendant’s patent

infringement, and an accounting to adequately compensate Signify for the infringement, including,

but not limited to, lost profits and/or a reasonable royalty;

          (e)   An award of pre-judgment and post-judgment interest at the maximum rate allowed

by law;

          (f)   An award of damages for willful infringement;

          (g)   An order finding that this is an exceptional case and awarding Signify its costs,

expenses, disbursements, and reasonable attorneys’ fees related to Defendants’ patent

infringement under 35 U.S.C. § 285 and all other applicable statutes, rules and common law; and

          (h)   Such other further relief, in law or equity, as this Court deems just and proper.




                                                  47
Case 2:19-cv-06125-JMA-SIL Document 1 Filed 10/30/19 Page 48 of 48 PageID #: 48




 Dated: October 30, 2019             Respectfully submitted,

                                     /s/ Natalie C. Clayton
                                     Natalie C. Clayton (4409538)
                                     Stephen Yang (5123492)
                                     ALSTON & BIRD LLP
                                     90 Park Avenue
                                     15th Floor
                                     New York, NY 10016-1387
                                     Telephone: (212) 210-9400
                                     Facsimile: (212) 210-9444
                                     Email: Natalie.Clayton@alston.com
                                     Email: Stephen.Yang@alston.com

                                     Adam D. Swain (pro hac vice forthcoming)
                                     Thomas W. Davison (pro hac vice forthcoming)
                                     Emily M. Grand (pro hac vice forthcoming)
                                     ALSTON & BIRD LLP
                                     950 F. Street, NW
                                     Washington, D.C. 20004-1404
                                     Telephone: (202) 239-3300
                                     Facsimile: (202) 239-3333
                                     Email: Adam.Swain@alston.com
                                     Email: Tom.Davison@alston.com
                                     Email: Emily.Grand@alston.com

                                     Counsel for Plaintiffs Signify North America
                                     Corporation and Signify Holding B.V.




                                      48
